department of the treasury internal_revenue_service washington d c date date uilc number release date internal_revenue_service national_office field_service_advice case id spro-121611-98 memorandum for from cc dom corp subject sec_382 of the code as requested set forth below is the substance of a memorandum prepared with respect to a private_letter_ruling request submitted by taxpayer the memorandum sets forth certain conclusions regarding sec_382 reached by this office in considering the ruling_request this document is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend lc date y date spro-121611-98 a b date c d e date f date date g h m n o t q r u v w z spro-121611-98 issue s whether sec_382 of the code applies to the taxpayer’s proposed transaction for purposes of determining the loss corporation’s lc net_unrealized_built-in_loss nubil facts on date m issued a n against lc a y the n requires lc to o by date a failure to satisfy the n could subject lc to regulatory sanctions including the possibility of q at the time the n was issued lc and its subsidiaries were members of the p consolidated_group p a publicly-traded corporation owned all of the common_stock and w stock of lc p had convertible subordinated debentures outstanding in the amount of a lc had subordinated debt outstanding in the amount of b on date as a preliminary step to o as mandated by the m lc engaged in the following transaction i ii p exchanges its lc w stock for additional shares of lc common_stock on a share for share basis lc issued new z stock1 and warrants to its creditors hereinafter old creditors in exchange for c percent of the dollar_figureb of subordinated debt lc now proposes to fully satisfy the t mandated by m by engaging in the following transaction i p will merge into a subsidiary s of lc in a transaction intended to qualify under sec_368 of the code the merger pursuant to the merger a p shareholders will exchange their p stock for lc common_stock and rights to acquire lc common_stock according to the taxpayer the z stock qualify as sec_382 stock pursuant to sec_382 and sec_1504 of the code because spro-121611-98 b p debenture holders will exchange d to e percent of their debentures for lc common_stock and rights to acquire lc common_stock the debenture exchange ii iii the old creditors will exchange all of their z stock for lc convertible preferred stock2 and rights to acquire lc common_stock the stock exchange standby investors will be issued rights to acquire lc common_stock lc convertible preferred_stock 3lc pure preferred_stock and warrants exercisable not sooner than u after the sale of stock pursuant to the rights iv lc common_stock will be issued to the taxpayer’s financial advisors the proxy solicitation for the merger and the stock exchange will commence on date and these transactions will be consummated on or about date the rights to acquire lc stock and warrants will be issued to the p shareholders debenture holders old creditors and standby investors as described above immediately after the merger and stock exchange are consummated the issuance of these rights are hereinafter referred to as the right offering the right to acquire lc stock and warrants will be exercisable for f days discussion according to the taxpayer application of sec_382 of the code to the proposed transaction will cause lc to have a significant nubil consequently lc will be required to make an accounting adjustment by reducing its r according to 2the taxpayer suggests that the lc convertible preferred_stock is stock for sec_382 purposes see sec_1_382-4 of the proposed_regulations 3according to the taxpayer the lc pure preferred_stock is not stock for sec_382 purposes see sec_382 and sec_1504 a c 4according to the taxpayer these perpetual warrants are out-of-the money 5if the rights are exercised and warrants are acquired within the f day period the warrants are then exercisable no sooner than year after the purchase of lc stock pursuant to the rights offer spro-121611-98 the taxpayer this accounting adjustment will impact lc’s ability to satisfy the t mandated by the m i sec_382 sec_382 of the code provides that if percent or more in value of the stock of a corporation is acquired in transaction or in a series of related transactions during any 12-month_period for purposes of determining the net_unrealized_built-in_loss the fair_market_value of the assets of such corporation shall not exceed the grossed up amount_paid for such stock properly adjusted for indebtedness of the corporation and other relevant items ii stock acquired for sec_382 purposes the conferees discussed whether all of the stock acquired in the date transaction and the proposed transaction should be treated as acquired for purposes of sec_382 of the code a stock for stock it was suggested that generally stock should only be treated as acquired for sec_382 purposes if a percent shareholder acquires loss_corporation stock that the percent shareholder did not already own either directly or by sec_382 attribution_rules the conferees agreed that stock should not be treated as acquired to the extent loss_corporation stock is exchanged for loss_corporation stock of the same value applying sec_382 to a stock for stock exchange is inappropriate because in many cases eg a pro_rata spin-off a stock split or the formation of a holding_company the underlying value of the loss corporation’s assets is irrelevant to the acquiror moreover it is difficult to say that stock is acquired when one equity_interest in a corporation is exchanged for another equity_interest of equal value even if the underlying value of the corporation’s assets is taken into account in striking the bargain eg in and exchange of common_stock for preferred_stock consequently the conferees agreed that stock acquired in the following transactions should not be treated as acquired for sec_382 purposes i p’s date acquisition of lc common_stock in exchange for p’s w stock on a share for share basis provided the w stock is stock for sec_382 purposes 6on date the taxpayer advised that the w stock is probably not stock for sec_382 purposes the conferees did spro-121611-98 ii iii the acquisition by p shareholders of lc common_stock in exchange for their p stock in connection with the proposed merger assuming this exchange of stock is value for value the old creditors’ acquisition of lc convertible preferred_stock pursuant to the stock exchange assuming this exchange of stock is value for value but see discussion iii below with respect to the old creditors’ date exchange of debt for stock b stock for debt the taxpayer suggests that a stock for debt exchange should not be treated as an acquisition for sec_382 purposes a conferee suggested that an exchange of debt for loss_corporation stock is an appropriate time to apply sec_382 of the code because the amount of stock received by the creditors depends on a bargained-for exchange based on the underlying value of loss corporation’s assets the conferees agreed that stock acquired in the following transactions should be treated as acquired for sec_382 purposes i ii the old creditors’ date acquisition of lc preferred_stock in exchange for their debt the debenture holders’ acquisition of lc common_stock pursuant to the debenture exchange c stock acquired in a sec_1032 transaction the taxpayer suggests that loss_corporation stock acquired in sec_1032 transaction should not be treated as acquired for sec_382 purposes arguably not decide whether this will cause p to be treated as acquiring stock under sec_382 7for purposes of sec_382 convertible debt is treated as an option under both 382-2t h v of the temporary regulations and sec_1_382-4 of the proposed_regulations thus an exchange of convertible debentures for lc stock is not treated as a stock for stock exchange in addition the conferees agreed that the conversion feature of the convertible debt is not treated as equity particularly when the conversion feature is out-of-the-money spro-121611-98 the amount of consideration paid to a loss_corporation for its stock has no relevance to the value of the corporation’s assets prior to the transaction it was acknowledged that the payment for stock is not part of the value of the corporation prior to the transaction however a conferee suggested that the amount_paid for stock in a sec_1032 transaction is relevant to determine and establish the value of the stock outstanding and the loss corporation’s assets before the payment in applying sec_382 of the code the grossed-up value of all the stock will be adjusted by backing-out the cost of the newly issued stock as an other relevant item the following example illustrates why the acquisition of stock in a sec_1032 transaction should be treated as acquired for sec_382 purposes a owns all shares of x corporation which holds blackacre as its only asset b purchase sec_80 newly issued shares of x stock for dollar_figure the value of blackacre is relevant to b because the value of the x stock acquired by b will equal b’s investment of dollar_figure only if blackacre was worth dollar_figure prior to the purchase ie after the exchange b will have an percent interest in both blackacre and the dollar_figure paid_by b worth dollar_figure and dollar_figure respectively the shares acquired by b should count toward the percent test because the dollar_figure paid for the x stock establishes the value of x stock and blackacre prior to the purchase the x stock is grossed- up to dollar_figure and adjusted by backing-out the dollar_figure payment leaving dollar_figure dollar_figure-80 as the asset value the result under sec_382 should be the same had b acquired percent of x stock for a prior to both a and b contributing dollar_figure to x dollar_figure by a and dollar_figure by b the conferees agreed that the acquisition of stock in a sec_1032 transaction should be treated as acquired for sec_382 purposes d stock acquired pursuant to the rights offering in addition to acquiring lc stock in the proposed transaction p shareholders will acquire rights to purchase additional shares of lc common_stock pursuant to the rights offering although p shareholders will not be treated as acquiring stock when they exchange stock for stock see discussion ii a above the question remains whether the stock acquired pursuant to the rights offering should be treated as acquired for sec_382 purposes according to the taxpayer a portion of the stock acquired pursuant to the rights offering should be treated as merely returning the acquiror to its prior equity position the conferees discussed this issue using the following example spro-121611-98 x corporation has shares of stock outstanding and its assets are worth dollar_figure a owns shares of x stock worth dollar_figure and b own sec_80 shares of x stock worth dollar_figure x makes a dollar_figure stock offering pursuant to the stock offering i a exchanges its stock with x for shares of x stock worth dollar_figure and rights to acquire additional shares for dollar_figure the rights are worth dollar_figure and ii c pays dollar_figure for shares of x stock after the stock offering and exercise of the rights a b and c will own percent percent and percent of x stock respectively the conferees discussed three approaches to determine what percentage of x stock will be acquired by a pursuant to the rights i the approach favored by the taxpayer would treat the acquisition of stock by a pursuant to the rights as acquired for sec_382 purposes only to the extent a’s percentage interest in x stock is increased over the percentage interest previously owned under this approach only percent shares worth dollar_figure of the stock acquired by a is treated as acquired a’s interest increased from to percent ii treat all of the stock acquired by a pursuant to the rights as acquired for sec_382 purposes under this approach percent shares worth dollar_figure of x stock is treated as acquired iii treat the stock acquired by a pursuant to the rights as acquired for sec_382 purposes only to the extent that a exchanged cash for stock under this approach the value of the rights is treated as a return of a’s previous equity_interest ie stock acquired equal to the value of the rights is not treated as acquired under this approach percent shares worth dollar_figure of the x stock acquired by a pursuant to the rights is treated as acquired the other percent shares worth dollar_figure of x stock acquired pursuant to the rights is treated as a return of a’s prior equity_interest since the rights were worth dollar_figure the conferees agreed that approach iii was the appropriate test to apply since it allows a to return to its previous equity position shares worth dollar_figure without treating such stock as acquired for sec_382 purposes in the case under consideration the fact that the rights to purchase lc stock are outstanding for only f days was a factor in choosing this approach 8thus in determining the percentage of lc stock acquired by a in the example this approach would place the cash paid_by a for each share of stock pursuant to the rights into the numerator dollar_figure and the fair_market_value of the lc stock outstanding after the exchange into the denominator dollar_figure spro-121611-98 e perpetual warrants issued to standby investors pursuant to the proposed transaction lc will issue perpetual warrants to standby investors exercisable no sooner than u after the sale of stock pursuant to the rights offering according to the taxpayer the standby investors will not acquire lc stock when the warrants are issued because i the warrants themselves are not stock and ii the standby investors will not actually receive lc stock until the warrants are exercised v after the rights offering generally a warrant to purchase stock from a loss_corporation is treated as an interest that is similar to an option and not as stock sec_1_382-2t of the regulations however there are at least two exceptions to this general_rule first options have been treated as stock under substance over form principles see revrul_82_150 1982_2_cb_110 treating very deep in-the-money options as stock second warrants whether in-the-money or not are treated as stock when determining the value of a loss_corporation for sec_382 limitation purposes under sec_382 see tam-9332004 which reached this result by taking into account the authority in sec_382 to prescribe regulations treating options as stock and the legislative_history indicating that such treatment is for purposes of determining the value of the loss_corporation the conferees agreed that the perpetual warrants at issue should not be treated as stock the first exception to the general_rule does not apply because the perpetual warrants which are out-of the-money are not in substance ownership of the underlying stock the second exception also does not apply because the term stock has different meanings under sec_382 and sec_382 of the code sec_382 provides that except as provided in regulations and sec_382 the term stock for sec_382 purposes including sec_382 means stock other than stock described in sec_1504 cf sec_382 loss_corporation stock includes stock described in sec_1504 although sec_382 provides regulatory authority to treat warrants as stock no regulations have been issued under sec_382 moreover as indicated above the legislative_history for sec_382 indicates that such treatment is for purposes of determining the value of the loss_corporation the term used in sec_382 not sec_382 the conferees also agreed that lc stock will not be acquired within the meaning of sec_382 of the code until the warrants are actually exercised treating the stock subject_to the warrants as acquired under a deemed exercise of the warrants approach on the day they are issued is not appropriate for sec_382 purposes because sec_382 looks to amounts paid not to appraised values of stock where there is no value for value exchange no amount will be actually paid for the stock until the warrants are exercised consequently any lc stock acquired pursuant to the warrants will not count in determining whether prior acquisitions of lc stock such stock will not be acquired during the month period provided by sec_382 spro-121611-98 iii whether the proposed transaction is related to the date transaction for sec_382 purposes it was explained that the taxpayer’s arguments against application of sec_382 of the code to the proposed transaction assume that such transaction is not related to the date transaction within the meaning of sec_382 according to the taxpayer if the date transaction between lc and the old creditors is considered related to the proposed transaction then percent of lc stock will be acquired within the meaning of sec_382 there is nothing in the legislative_history and no regulations which indicate what related means under sec_382 of the code however the taxpayer suggests that the date and proposed transactions are not related within the meaning of this term in other provisions of the code and regulations for example under sec_168 of the code property subject_to a lease to tax exempt entities is subject_to the alternative deprecation system which generally provides for less accelerated_depreciation deductions such property may not be depreciated over any period shorter than percent of the term of the lease to a tax exempt entity to prevent avoidance sec_168 provides that in determining a lease_term two or more successive leases which are part of the same transaction or a series of related transactions shall be treated as one lease in interpreting the meaning of series of related transactions sec_1_168_j_-1t q a of the temporary regulations provides that multiple leases will be considered part of the same transaction if entered into at substantially the same time or as part of one arrangement according to the taxpayer the date and proposed transactions are unrelated because the transactions were not entered into at the same time or as part of the same arrangement among the acquirors of lc stock spro-121611-98 the conferees believe that the related transaction standard of sec_1_168_j_-1t q a is inconsistent with sec_382 of the code for two reasons first sec_382 does not require related transactions to occur at the same time since the refers to a series of related transactions during any 12-month_period second sec_382 does not merely focus on the acquirors of loss_corporation stock while sec_1_168_j_-1t q a generally focuses on a two party agreement ie between the lessor and lessee in sec_382 can involve multiple party transactions involving not only the acquirors of loss_corporation stock but also the loss_corporation the conferees also discussed whether the notion of related transactions within the meaning of sec_1_382-3 of the regulations the entity regulations can be applied to sec_382 of the code the entity regulations define the term entity for purposes of defining a 5-percent_shareholder under sec_382 an entity includes a group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of stock according to the taxpayer the entity regulations are particularly compatible to sec_382 because both focus on acquirors rather than the corporation the taxpayer suggests that there could have been no formal or informal agreement between the acquirors in the date transaction and the acquirors in the proposed transaction because the identity of the acquirors in the proposed transaction was unknown in date the date acquirors contemplated a subsequent sale of control transaction rather than the proposed transaction the conferees agreed that the entity regulations should not be applied as narrowly as the taxpayer suggests the entity regulations do not completely ignore the activities of the loss_corporation for example under sec_1_382-3 example a group of investors are defined as an entity after the loss_corporation facilitated an informal agreement among the investors in separate meetings under the entity regulations it is important that multiple acquirors of loss_corporation stock know of each other’s existence if they are to be grouped together and treated as one entity however there is no reason that sec_382 should be applied only if acquirors can be grouped together and viewed as acting in concert the price paid for loss_corporation stock will measure the value of the loss corporation’s assets whether there is only one acquiror or multiple acquirors who do not know of each other’s existence the conferees also discussed whether several transactions should be treated as related under sec_382 of the code if such transactions are collapsible pursuant to the step_transaction_doctrine a question arose whether it is appropriate to apply the step_transaction_doctrine since sec_382 does not require transactions to be collapsed into one transaction spro-121611-98 the conferees agreed that transactions do not have to be collapsed into one transaction in order to be related within the meaning of sec_382 of the code however the date and proposed transactions are arguably related within the meaning of the step_transaction_doctrine under the mutual interdependent test and the end result test the mutual interdependent test is applied when a series of transactions are so interdependent that the legal relations created by one transaction would be fruitless without a completion of the series the end result test is applied when separate steps are really component parts of a single transaction intended from the outset to be taken for the purpose of reaching the ultimate result see tax management portfolio corporate acquisitions-d reorganizations 417-2nd t m a-15 the date and proposed transactions are arguably related under a broad application of the mutual_interdependence_test because the old creditors’ exchange of debt for lc stock in date makes no economic sense unless the proposed transaction is consummated in date the old creditors were in a superior position as creditors than equity holders had lc gone into receivership and liquidated presumably the old creditors would not have given up this superior position without the expectation of a subsequent transaction that would the date and proposed transaction are also arguably related under a broad application of the end result test the conferees agreed that the date transaction is related to the proposed transaction for sec_382 purposes furthermore it was decided that we cannot rule on the proposed transaction and caveat the related transaction issue the conferees agreed that the date and proposed transactions would not be related pursuant to the binding_commitment_test because there is no legally binding obligation to effect the proposed transaction spro-121611-98 ii effect of n on the fmv of lc stock a does sec_382 apply when a loss_corporation is subject_to a n the taxpayer suggests that sec_382 of the code is inapplicable to the date transaction and the proposed transaction because the n distorted the fair_market_value of lc stock according to the taxpayer congress only intended sec_382 to apply when the price paid to acquire loss_corporation stock is a reasonable presumption of the value of the corporation’s assets the current provisions of sec_382 of the code were originally proposed as sec_382 in the tax reform bill of the statutory language of both sec_382 and sec_382 provides for mandatory application whenever percent or more in value of loss_corporation stock is acquired however the legislative_history of sec_382 states the committee’s bill also provides a simplifying presumption in the case of certain stock acquisitions where it is reasonable to equate the value of the consideration used to acquire the stock with the value of the corporation’s assets see house ways_and_means_committee report h_r rep no th cong 1st sess date pincite emphasis added the conferees agreed that application of sec_382 of the code should not be limited in the way suggested by the taxpayer since application of the statute is mandatory if there is a presumption at all it is an irrefutable presumption that the amount_paid for percent of a loss corporation’s stock is always a reasonable measure of the corporation’s assets furthermore the conferees agreed that a ruling based on a factual determination that the n distorted the value of lc stock would be precluded by rev_proc g and rev_proc h b is the n an other relevant item the conferees discussed whether any distortion to the value of lc stock as a result of the n should be treated as an other relevant item for purposes of determining the amount_paid for lc stock under sec_382 of the code according to the taxpayer the appropriate adjustment under sec_382 would be to deem the fair_market_value of the corporation’s assets as the amount_paid for the stock 10the legislative_history for the tax_reform_act_of_1986 offers no guidance for the application of sec_382 of the code spro-121611-98 the conferees agreed that it would be inappropriate to treat the n as an other relevant item without regulations cf sec_1 b -1t f of the temporary regulations authorizing the district_director to make an adjustment so that adjusted_grossed-up_basis and the basis of target’s assets properly reflect the cost of the interest in target’s assets in addition the service is precluded from issuing a ruling on such a factual issue ie the existence and extent of a distortion to stock value see rev_proc g and h it was also suggested that the n is not necessarily a corporate item eg liabilities within the meaning of sec_382 v intervening ownership_change the taxpayer suggests that only acquisitions of stock in the same testing_period should be treated as acquired within the meaning of sec_382 of the code for example the merger debenture exchange and stock exchange are expected to cause an ownership_change on or about date but according to the taxpayer these transactions will not result in an acquisition of percent of lc stockdollar_figure under the intervening ownership_change approach any stock acquired during the testing_period ending with the date ownership_change will not count in determining if the sec_382 percent test is satisfied upon any subsequent acquisition of lc stock consequently the acquisition of stock pursuant to the rights offering subsequent to the date ownership_change will not result in the acquisition of percent of lc stock the conferees agreed that it would be inappropriate to limit sec_382 of the code to acquisitions of stock in the same testing_period since testing periods only apply for ownership_change purposes in addition congress would have included such a limitation in the statute if it intended such a result the conferees also rejected the taxpayer’s argument that testing periods should only be straddled in abuse situations vi should convertible pure preferred_stock be treated as an option for sec_382 purposes the taxpayer’s representative telephoned to suggest an alternate plan for the proposed transaction according to the alternate plan lc will issue i common_stock to p shareholders and debenture holders pursuant to the merger ii voting convertible preferred_stock to old creditors pursuant to the 11if the date exchange of debt for stock which contributes to the date ownership_change is related to the date transaction then there may be an percent acquisition in the testing_period ending with the date ownership_change spro-121611-98 stock exchange and iii convertible pure preferred exercisable u after steps i and ii pursuant to the rights offering pursuant to this alternate plan the taxpayer requested a ruling that the convertible pure preferred_stock will be treated as an option and not as stock pursuant to notice_88_67 1998_1_cb_555 in notice_88_67 the service determined that pursuant to sec_382 of the code convertible pure preferred_stock ie stock described in sec_1504 but for the conversion feature will be treated solely as an interest that is similar to an option in addition notice_88_67 provides that the notice may be relied upon to the same extent as a revenue_ruling or revenue_procedure however sec_1_382-2 of the proposed_regulations treats convertible pure preferred_stock as stock for purposes of sec_382 of the code the proposed_regulations are intended to replace notice_88_67 for convertible stock issued after date the conferees agreed that a ruling treating the lc convertible pure preferred_stock as an option rather than stock pursuant to notice_88_67 would have to include a caveat that the ruling is subject_to retroactive revocation if the provisions of sec_1_382-2 of the proposed_regulations are finalized and apply to the issuance spro-121611-98 conclusions it was concluded stock is not acquired for sec_382 purposes to the extent loss_corporation stock is exchanged for loss_corporation stock of the same value generally stock is acquired for sec_382 purposes when a percent shareholder acquires loss_corporation stock that the percent shareholder did not already own either directly or by sec_382 attribution_rules consequently stock is treated as acquired in the following transactions a b c an exchange of debt for loss_corporation stock an exchange of convertible debentures for loss_corporation stock the conversion feature is generally not treated as equity an exchange of money or other_property for loss_corporation stock pursuant to a sec_1032 transaction the value of the rights issued pursuant to the rights offering is treated as a return of the acquirer’s previous equity_interest consequently the cash paid for each share of loss_corporation stock upon the exercise of the rights is placed in the numerator along with the fmv of other acquired stock and the fmv of such stock is placed in the denominator along with the fmv of the remaining outstanding loss_corporation stock the perpetual warrants at issue exercisable in u are not treated as stock acquired in a related transaction for sec_382 purposes if such warrants are out-of-the -money when issued 12in reaching the conclusions and other decisions described above the conferees were focusing on a fact-specific case these conclusions and decisions were reached by applying principles and analysis to specific facts and while appropriate for most cases are not an attempt to answer all questions for all time or to in effect draft regulations language for sec_382 of the code in some cases different facts may require different analysis and conclusions see eg note spro-121611-98 we will not rule that the date transaction is unrelated to the proposed transaction for sec_382 purposes in addition we will not rule on the proposed transaction and caveat the related transaction issue we will not rule that sec_382 does not apply when a n distorts the value of the loss corporation’s stock we will not rule that a n is an other relevant item within the meaning of sec_382 thereby warranting an adjustment to the price paid for the loss_corporation stock related transactions can occur in different testing periods for purposes of sec_382 a ruling treating convertible pure preferred_stock as an option pursuant to notice_88_67 would have to include a caveat that the ruling is subject_to retroactive revocation if the provisions of sec_1_382-2 of the proposed_regulations are finalized and apply to the issuance
